324 S.W.3d 496 (2010)
Katherine TANURCHIS, Appellant,
v.
WESSEL INVESTMENTS, INC., and DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. ED 94469.
Missouri Court of Appeals, Eastern District, Division Four.
November 9, 2010.
Bryan Christopher Edwards, St. Louis, MO, for Appellant.
Wessel Investments, Inc., Ballwin, MO, Respondent Acting pro se.
Bart Anton Matanic, Department of Labor and Industrial Relations, Division of Employment Security, Jefferson City, MO, for Respondent Division of Employment Security.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Katherine Tanurchis (Claimant) appeals from the denial of unemployment benefits in a decision of the Labor and Industrial Relations Commission (Commission). The Commission affirmed the decision of the Appeals Tribunal, which affirmed a deputy of the Division of Employment Security's decision denying Claimant's unemployment benefits because she was terminated from her employment due to misconduct. We affirm the Commission's decision to disqualify Claimant from receiving unemployment benefits.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).